Filed 10/19/21 P. v. Sanchez CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B310194
                                                         (Super. Ct. No. 2016027110)
      Plaintiff and Respondent,                               (Ventura County)

 v.

 JOSE AGUSTIN SANCHEZ,

      Defendant and Appellant.


             Jose Agustin Sanchez pled guilty to reckless driving
causing injury (Veh. Code, §§ 23103, subd. (a), 23105), and
admitted he committed the offense while released from custody
on bail in another case (Pen. Code, § 12022.1, subd. (b)). The trial
court sentenced him to eight months in state prison, to be served
consecutively to his six-year, eight-month sentence in another
case. It later reduced the offense to a misdemeanor and the
sentence to six months in county jail. The court imposed a
booking fee of $515.08 (Gov. Code, § 29550.2).
             On appeal, Sanchez contends, and the Attorney
General concedes, that the civil judgment requiring him to pay
the booking fee is no longer enforceable pursuant to Assembly
Bill No. 1869 (2020-2021 Reg. Sess.) (Stats. 2020, ch. 92, § 11).
We agree. (Gov. Code, § 6111, subd. (a).) The unpaid balance of
the booking fee is uncollectible, and the judgment requiring the
payment must be vacated. (Ibid.)
                          DISPOSITION
            The portion of the civil judgment requiring Sanchez
to pay the $515.08 booking fee is vacated. Except as so modified,
the judgment is affirmed.
            NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                2
                 Ferdinand Inumerable, Judge

               Superior Court County of Ventura

                ______________________________


             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
             Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Noah P. Hill and Nima Razfar,
Deputy Attorneys General, for Plaintiff and Respondent.